The Court of Appeals, consisting of Honorable Chief Justice, Nelson J. McCabe, Associate Justices Marie F. Neswood and Robert Walters convened on this 23rd day of February, 1983 for oral arguments and the court finds:
That counsel, John Chapela, for plaintiff-appellee motioned for remanding the entire case to District Court for a retrial to resolve inconsistencies and to deal with the issues of awarding attorneys fees.
That the defendant-appellant, Al Johnson, approved the remand through his previous counsel, Kee Yazzie'Mann, who is also currently suspended from practicing before the Navajo Courts by the Navajo Nation Bar Association.
IT IS THEREFORE ORDERED that the entitled matter be and is hereby remanded to the Window Rock District Court for a retrial.
So ordered.